Case 2:19-cv-02656-JAR-GEB Document 34 Filed 01/21/20 Page1of4

THE UNITED STATES DISTRICT COURT
DISTRICT OF KANSAS

 

FERRELL COMPANIES, INC, as Plan
Sponsor and Plan Administrator of the
Ferrell Companies, Inc., Employee Stock
Ownership Plan,

CASE NO. 2:19-CV-2656-JAR-ADM

Plaintiff,
Vv.

GREATBANC TRUST COMPANY, Trustee
of the Ferrell Companies, Inc. Employee
Stock Ownership Trust

Defendant.

GREATBANC TRUST COMPANY,
Trustee of the Ferrell Companies, Inc.
Employee Stock Ownership Trust,

Counterclaim-Plaintiff,
v.
FERRELL COMPANIES, INC., as Plan
Sponsor and Plan Administrator of the
Ferrell Companies, Inc., Employee Stock

Ownership Plan,

Counterclaim-Defendant.

Nee Ne Name ee ee ee ee ee ee ee ee ee ee” ee” ee” ee” ee” ee” ee” Se” ee” ee” ee” ee” ee” ee” ee” ee” ee” ee”

 

FERRELL COMPANIES, INC.’S UNOPPOSED MOTION FOR THIRD EXTENSION
OF TIME TO RESPOND TO GREATBANC TRUST COMPANY’S COUNTERCLAIMS
Case 2:19-cv-02656-JAR-GEB Document 34 Filed 01/21/20 Page 2 of 4

Plaintiff/Counterclaim-Defendant Ferrell Companies, Inc. (“FCI”), pursuant to Rule 6(b)
of the Federal Rules of Civil Procedure and Local Rule 6.1 of the Local Rules of Practice of the
USS. District Court for the District of Kansas (“Local Rules”), files its Unopposed Third Motion
for Extension of Time to Respond to GreatBanc Trust Company’s (“GreatBanc”) Counterclaims
and states as follows:

1, On October 24, 2019, FCI filed its Complaint for Declaratory Judgment, Injunctive
and Other Relief against GreatBanc. On November 1, 2019, GreatBanc filed its Verified Answer,
Defenses and Counterclaims (“Counterclaims”).

Ds. The current deadline for FCI to respond to GreatBanc’s Counterclaims is January
21, 2020. See Order, ECF No. 33.

3. Pursuant to Rule 6.1 of the Local Rules, counsel for FCI conferred with
GreatBanc’s counsel regarding an extension of time, and GreatBanc’s counsel consented to an
extension through and including February 21, 2020.

4. FCI and GreatBanc continue to be engaged in ongoing discussions related to a
potential settlement of this matter, including implementation of a final settlement agreement.

5. FCI’s time to plead in response to GreatBanc’s Counterclaims has not yet expired.

6. On November 21, 2019, FCI moved this Court for an extension of time to respond
to GreatBanc’s Counterclaims. On November 22, 2019, this Court entered an Order granting FCI’s
motion and giving FCI until December 23, 2019 to respond to GreatBanc’s Counterclaims. See
ECF No. 31.

7. On December 19, 2019, FCI moved this Court for a second extension of time to

respond to GreatBanc’s Counterclaims. On December 23, 2019, this Court entered an Order
Case 2:19-cv-02656-JAR-GEB Document 34 Filed 01/21/20 Page 3 of 4

granting FCI’s motion and giving FCI until January 21, 2020 to respond to GreatBanc’s

Counterclaims. See ECF No. 33.

8. FCI has not sought any other extensions of time in this matter.

9. This Motion is filed in good faith and not for the purposes of delay.

10. No party would be prejudiced by the requested extension.

11. Oral argument is not requested on the Motion.

12. The extension should not affect scheduling of this case.

WHEREFORE, Plaintiff/Counterclaim-Defendant FCI hereby requests that the Court enter

an Order granting this Unopposed Motion for an Third Extension of Time, providing FCI with an

extension up to and including February 21, 2020 to file its responsive pleadings to GreatBanc’s

Counterclaims.

Dated: January 21, 2020

John A. Burlingame (DC # 455876)
(admitted pro hac vice)

SQUIRE PATTON Boacs (US) LLP

2550 M Street, NW

Washington, DC 20037

Tel: (202) 457-6000

Fax: (202) 457-6315

Email: john.burlingame@squirepb.com

Joseph C. Weinstein (OH # 0023504)
(admitted pro hac vice)

SQUIRE PATTON Boacs (US) LLP
4900 Key Tower

127 Public Square

Cleveland, OH 44114

Tel: (216) 479-8500

Fax: (216) 479-8780

Email: joe.weinstein@squirepb.com

 

Respectfully submitted,

s/James D. Griffin

James D. Griffin (KS # 12545)

Brent N. Coverdale (KS # 18798)
SCHARNHORST AST KENNARD GRIFFIN PC
1100 Walnut Street, Suite 1950

Kansas City, MO 64106

Tel: (816) 268-9400

Fax: (816) 268-9409

E-mail: jgriffin@sakg.com

bcoverdale@sakg.com
Case 2:19-cv-02656-JAR-GEB Document 34 Filed 01/21/20 Page 4 of 4

CERTIFICATE OF SERVICE
The undersigned hereby certifies that on this 21st day of January, 2020, a copy of
FERRELL COMPANIES, INC.’S UNOPPOSED MOTION FOR THIRD EXTENSION OF
TIME TO RESPOND TO GREATBANC TRUST COMPANY’S COUNTERCLAIMS was filed
electronically with the Clerk of the Court, using the CM/ECF system, which sent notification of
such filing to all persons registered to receive such notice.
s/James D. Griffin

One of the Attorneys for Ferrell Companies,
Inc.
